Citation Nr: 1617214	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  05-21 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for the residuals of skin cancer.

2.  Entitlement to special monthly compensation (SMC) for loss of use of the legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969, with additional periods of active duty for training.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran had a personal hearing before a member of the Board.  This hearing covered the issues listed on the previous page, as well as additional issues that were addressed in a February 2016 Board Decision and Remand.  The issues listed above were also addressed in a May 2010 personal hearing before another member of the Board.  Because two VLJs have considered evidence in relation to these claims, the Veteran is entitled to a panel decision and another hearing with the third member of the panel before the claims are adjudicated.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  He waived his right to a third hearing in a February 2016 letter.  These claims will be decided by a panel of three VLJs.

During his November 2015 hearing, the Veteran asserted he had been diagnosed with skin cancer in a third location, also as due to exposure to herbicides while in service.  Accordingly, the Board has expanded the Veteran's claim to encompass the residuals of all skin cancers, rather than restricting consideration to the scrotum and the right bicep.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In regard to his claims for skin cancer, the record shows that he was diagnosed with basal cell carcinoma (BCC) of the right bicep in April 1998 and of the left cheek in July 2004.  He asserts that a biopsy showed a cancerous lesion on the scrotum.  A July 2004 VA treatment record appears to indicate that BCC is due to herbicide exposure, but it is unclear if the physician was referring to BCC or to chloracne.  His records also show a reference to a melanoma diagnosis in 1994, which was apparently found at a VA facility.  He has asserted his physicians have attributed his skin cancers to herbicide exposure.  He should be given a VA examination.

Further, his VA treatment records suggest that there should be more dermatology treatment records, especially from the 1990's.  On remand, a search shall be made for archived VA treatment records. 

In regard to his claim for SMC, an opinion must be obtained as to whether he meets the criteria.  The record shows he was issued a wheelchair and considered "wheelchair bound" in February and March 2006.  However, he appears to be have been walking in January 2013.  Further, his records are not updated beyond that time.  On remand, updated records and a medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify treatment he received for his skin cancers and his skin in general, and make arrangements to obtain all records not already associated with the claims file.  The Veteran should be asked for dates of VA dermatology treatment, and all efforts should be made to obtain any archived records from the 1990's and earlier.  All updated treatment records since 2012 shall also be associated with the claims file.

Contemporaneously, ask the Veteran to identify all treatment received for his legs, and any other disability he feels is causing or contributing to the loss of use of his legs, and make arrangements to obtain all records not already associated with the claims file.  


2.  After receipt of records, schedule the Veteran for an appropriate examination for a report on all of the Veteran's skin cancers, and whether it is as likely as not (50 percent or greater probability) that they are related to herbicide exposure in Vietnam.

Please provide a list of all cancers and locations.  The Veteran asserts his doctors have attributed his skin cancers to herbicide exposure.  The Veteran is presumed to have been exposed to herbicides.  He has been diagnosed with basal cell carcinoma, and the record also suggests that he was diagnosed with melanoma.  These skin cancers are not on the list of conditions presumed to be associated with herbicide exposure, but that  is not dispositive of the question of service connection.  The examiner is asked to discuss with the Veteran the history of his symptoms and to conduct a search of the relevant medical literature with the Veteran's statements in mind.  

All opinions should be accompanied by explanatory rationale that cites to evidence in the record or accepted medical practice.

3.  Schedule the Veteran for an appropriate examination for an opinion on whether he has lost the use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place.  The examiner is asked whether the Veteran is wheelchair bound.  Please discuss the generally accepted practice for issuing wheelchairs and making the medical determination that one is wheelchair dependent or wheelchair bound.  Please provide an opinion on whether the Veteran meets the generally accepted criteria, and if so, as of when.  

The examiner is asked to address the Veteran's complaints of extreme weakness and inability to hold himself up by his legs alone, that is, that he can walk but only by using furniture for support, and whether this is the equivalent to an amputation with prosthesis.

If the examiner finds loss of use of the legs, then the examiner is asked to opine on the approximate onset of this level of severity.

All opinions are to be supported by explanatory rationale.  

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________                   _____________________________
      BRADLEY W. HENNINGS			P.M. DILORENZO
           Veterans Law Judge 			Veterans Law Judge 
      Board of Veterans' Appeals     		      Board of Veterans' Appeals


__________________________
JOHN Z. JONES
Veterans Law Judge
Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




